Citation Nr: 0700484	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints, to include as secondary to 
bilateral uveitis, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The issues of whether service connection is warranted for 
arthritis of multiple joints, to include as secondary to 
bilateral uveitis, and whether the veteran is entitled to an 
increased evaluation for bilateral uveitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. VA properly notified the veteran of an April 1975 rating 
decision of the RO that denied the veteran's claim of 
entitlement to service connection for arthritis, as well as 
his appellate rights; however, the veteran did not perfect an 
appeal of this April 1975 rating decision.

2. Evidence associated with the claims file after the RO's 
last final denial in April 1975 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for arthritis of multiple joints, 
to include as secondary to bilateral uveitis.


CONCLUSIONS OF LAW

1. The April 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for arthritis of 
multiple joints, to include as secondary to bilateral 
uveitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for arthritis of multiple 
joints, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  
However, the Board notes that an August 2002 letter sent to 
the veteran provided notice regarding what constitutes "new 
and material evidence," as well as what the evidence must 
show in order to substantiate his underlying claim of service 
connection for arthritis of multiple joints.  A March 2004 
letter also provided notice regarding notice regarding what 
the evidence must show in order to substantiate his claim 
under theories of both direct and secondary service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the August 2002 and March 2004 letters advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the veteran 
was not provided adequate notice in accordance with Kent 
regarding what the evidence must show in order to reopen his 
underlying claim of service connection.  However, seeing as 
the Board is reopening the veteran's claim, it finds such 
error to be nonprejudicial to the veteran.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available medical 
records identified and/or provided by the veteran.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an April 1975 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, St. Louis VA Medical Center (MC) records, to 
include hospitalization records, from December 1974 to April 
1975, and a November 1970 VA orthopedic examination.

The April 1975 rating decision notes that the veteran has not 
presented evidence that he currently has arthritis.  The 
veteran was mailed a copy of the April 1975 rating decision.  
As the veteran did not timely appeal the RO's decision, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

In July 2002, the veteran requested that the RO reopen his 
claim.  In a March 2003 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the RO's denial in April 1975, additional evidence 
was associated with the claims file, including more 
statements from the veteran, a March 2004 VA joint 
examination, treatment records from Dr. Perry and Dr. 
Frumson, and St. Louis VAMC records from January 1977 to 
February 1977, September 1981 to September 1984, July 1995 to 
August 1995, and August 2002 to June 2003.  Multiple ear and 
eye VA examinations were also associated with the claims 
folder, as well as an April 1996 RO hearing on issues not on 
appeal.

An August 2001 treatment summary by Dr. Frumson indicates 
that X-rays of the veteran's right shoulder revealed 
degenerative acromioclavicular joint arthritis, and X-rays of 
his right knee show a torn medial meniscus and mild 
degenerative osteoarthritis.

A December 2002 physical therapy evaluation notes a 
provisional diagnosis of reactive arthritis, and following 
treatment and evaluation, the diagnosis provided is lumbar 
extension secondary to Reiter's syndrome.  A January 2003 
physical therapy treatment note indicates that the veteran 
has a diagnosis of reactive arthritis.

Treatment records following the January 2003 physical therapy 
note continue to indicate a diagnosis of reactive arthritis, 
including a January 2003 rheumatology treatment report, which 
notes the veteran's reactive arthritis as active and 
persistent, a June 2003 rheumatology treatment report, and 
April 2003 and June 2003 occupational therapy progress notes.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that all of the evidence listed above presents 
evidence which was not available at the time of the prior 
decision in this matter.  Therefore, the Board considers it 
to be new evidence.  The Board is also of the opinion that 
this information is material to the veteran's claim.  At the 
time of the April 1975 rating decision, there was no 
competent evidence in the record indicating that the veteran 
had arthritis.  The newly submitted evidence, however, 
indicates that the veteran has been diagnosed with reactive 
arthritis.  Therefore, presuming the credibility of the 
evidence submitted, the treatment notes discussed above are 
new and material evidence.  See Justus, supra.  The Board 
therefore holds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, and as such, the claim for 
entitlement to service connection for arthritis of multiple 
joints must be reopened for full review.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of multiple 
joints, to include as secondary to bilateral uveitis, and to 
this extent the claim is granted.


REMAND

The veteran seeks service connection for arthritis of 
multiple joints, to include as secondary to his service-
connected bilateral uveitis.  The evidence of record 
indicates that he has a current diagnosis of reactive 
arthritis secondary to Reiter's disease.  See March 2004 VA 
examination report; see also June 2003 VA rheumatology 
treatment note.  The evidence of record also indicates that 
the veteran is service-connected for bilateral uveitis, which 
manifested during his active duty service.  See November 1970 
RO rating decision.  Finally, a March 1975 VA examination 
report indicates that Ophthalmology felt that the veteran had 
uveitis consistent with Reiter's disease.  Reiter's disease 
is provided as a clinical diagnosis. 

In light of the above, the Board concludes that a remand is 
necessary for the purpose of ascertaining a clear medical 
opinion regarding the etiology of any current arthritis of 
multiple joints.  The current evidence of record indicates 
that the veteran has arthritis secondary to Reiter's disease, 
and that he also has a service-connected disability which 
manifested in service that has been noted as consistent with 
Reiter's disease.  Although the veteran has suggested that he 
developed Reiter's disease in service, the Board is not 
satisfied that there is sufficient competent medical evidence 
to make such a finding.  The March 1975 VA examination only 
indicates the possibility that the veteran's Reiter's disease 
may have begun in service.  It is clear from the veteran's 
service medical records, however, that his service-connected 
uveitis, which the 1975 VA examination report indicates is 
consistent with Reiter's disease, first manifested in 
service.  Thus, there is no clear medical opinion regarding 
whether the veteran's Reiter's disease is related to his 
military service.  Thus, the Board concludes that a VA 
examination is necessary to determine whether the veteran's 
Reiter's disease manifested in service or whether it is 
otherwise related to the veteran's active military service.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran.  Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date with regards to his claim 
of entitlement to service connection for 
arthritis of multiple joints.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 
(2006).

2. Following completion of the above, 
schedule the veteran for a VA examination 
in order to determine the etiology of his 
reactive arthritis.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and an examination of the 
veteran, the examiner should indicate what 
joints are affected by the veteran's 
reactive arthritis and provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
reactive arthritis manifested during his 
active duty service or is otherwise 
related to the veteran's military service, 
including any relationship to Reiter's 
disease that first manifested during 
active service.  The examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's reactive arthritis is 
proximately due to or been chronically 
worsened by his service connected 
bilateral uveitis.  A detailed rationale 
should be provided for all opinions given 
and the factors upon which the medical 
opinion is based must be set forth in the 
report.  If it cannot be determined 
whether any arthritis is related to 
military service or to service connected 
uveitis, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim of 
entitlement to service connection for 
arthritis of multiple joints should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


